Citation Nr: 1816861	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 18, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A formal claim seeking entitlement to a TDIU was first received by VA on November 18, 2009.

2.  A January 5, 2009 VA treatment record constituted an informal claim for entitlement to a TDIU.
 
2.  It is not factually ascertainable that the Veteran was unemployable on account of service-connected disability in the year prior to January 5, 2009.


CONCLUSION OF LAW

The criteria for an effective date of January 5, 2009, but no earlier, for entitlement to a TDIU have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.157, 3.400, 4.16 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this case, when entitlement to a TDIU was granted, the claim was substantiated, and no further notice under 38 U.S.C. §§ 5103 was required.  The record reflects that the Veteran was notified of the relevant rating action in this case, and issued a statement of the case regarding the earlier effective date issue; he was provided with the notice to which he is entitled in connection with the appeal.  

As for the duty to assist, all pertinent records identified by the Veteran or indicated by the record have been obtained.  Neither the Veteran nor his attorney have identified any records for VA to obtain, or otherwise requested any action by VA falling under the duty to assist. 

The Veteran contends that he is entitled to an effective date prior to November 18, 2009, for the grant of entitlement to TDIU.  

The record reflects that TDIU benefits were granted in a March 2013 rating decision, effective as of November 18, 2009, the date the Veteran filed both an increased rating claim and a claim for TDIU based on service-connected disabilities.  The Veteran asserts that medical evidence shows that his bilateral upper and lower peripheral neuropathy symptoms had increased in severity as early as January 5, 2009.  The Veteran further argues that since the award of TDIU was based on the severity of his peripheral neuropathy symptoms, the effective date of TDIU should be January 5, 2009, the date the evidence of record shows an increase in disability had occurred.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a),(b)(2) (2012); 38 C.F.R. § 3.400 (o) (2017); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Service connection for diabetes mellitus and the associated complications of peripheral neuropathy of the upper and lower extremities was granted in an August 2001 rating decision.  The diabetes was assigned a 20 percent evaluation, the peripheral neuropathies of the upper extremities were each assigned a 20 percent evaluation, and the peripheral neuropathies of the lower extremities were each assigned a 10 percent evaluation; the combined evaluation for the service-connected disabilities was 60 percent, effective July 9, 2001.

The Veteran did not claim on his February 2001 application for service connection filed that he was unemployable, and did not complete the appropriate section for claiming that benefit.  The contemporaneous medical records submitted with his application indicated that he was employed by the Federal government.  The Board notes that when he later filed for TDIU, the Veteran indicated that he stopped working in 2004.

Consequently, while the Veteran's combined disability rating for his service connected disorders met the minimum schedular requirements for a TDIU, the evidence at the time indicated that he was employed, and there was no suggestion by the Veteran that he was unemployable.  Consequently, there was no formal claim seeking entitlement to a TDIU at the time of his February 2001 application, and an informal claim for such benefit was not raised by the record.

Following the August 2001 rating action, the next communication from the Veteran suggesting a worsening of his service-connected disorders or seeking entitlement to a TDIU was a VA Form 21-8940 he filed on November 18, 2009, as well as an accompanying statement requesting an increased rating.

The Board notes that, subsequently, private medical records were obtained, including from Drs. AS, DH and HB, which covered the period from 1999.  Although some of those records involved evaluating the Veteran with respect to his diabetes and peripheral neuropathy, none of those records may be accepted as an informal claim, as they were all received after November 18, 2009.  See 38 C.F.R. § 3.157.  The Board points out, however, that VA treatment records show the Veteran's diabetes and complications were examined on January 5, 2009, and that his neuropathy in particular had definitely worsened at that point.  (The Board notes that 38 C.F.R. § 3.157 is no longer in existence.  It was during the time in which this appeal began, and so it is relevant to consider.)

Although no informal claim seeking entitlement to a TDIU was of record prior to November 18, 2009, the Board finds that the January 5, 2009 VA treatment record constitutes an informal claim for a TDIU, as it certainly constituted an informal claim for an increased rating for the worsening neuropathies.  Accordingly, the Board finds that the date of claim in this case is January 5, 2009.

As already indicated, a TDIU is generally classified as a form of increased rating.  Normally, the effective date is the later of the date of claim or date entitlement arose.  In this case, that would mean the proper effective date would be January 5, 2009.  However, there are special provisions when considering the effective date of an increased rating.  Pursuant to 38 C.F.R. § 3.400(o)(2), an effective date can be assigned up to one year prior to the date of claim, depending on if it was factually ascertainable that the increase occurred during that period.

In reviewing the private medical records obtained in connection with the claim, those records from 1999 through December 2007 are not relevant, as they fall outside the one year period.  The Board notes in passing that those records provide little on which to determine the impact of the diabetes and complications on the Veteran's employability.  As for the more contemporaneous records, namely those falling from January 2008 through January 4, 2009, those treatment notes reflect that the Veteran's peripheral neuropathy was considered stable.  None of those treatment records address the Veteran's employability, and the findings contained therein do not evidence a level of disability associated with the diabetes or peripheral neuropathies that would establish that the Veteran was unable to obtain or maintain gainful employment.  The January 5, 2009 treatment note reflects that the Veteran reported that he had no sensation in his hands and feet.  An EMG showed sensorimotor peripheral neuropathy and ulnar neuropathy of the left elbow.  On examination, the physician noted the Veteran's toes and feet had no sensation and his toes were discolored.  A May 2009 treatment note shows that the Veteran's prescription was increased as a result of his reported problems with peripheral neuropathy.  A June 2009 VA treatment note reflects that the Veteran reported his left foot hurt more than the right, but that the throbbing in his feet at night had gone away since the increase in medication.  He also reported his feet and hands hurt and he had difficulty turning pages.  The physician increased the Veteran's medication.  

Although the above treatment notes from January 5, 2009 do not directly address the impact of the findings on employment, the Board resolves reasonable doubt in the Veteran's favor and finds that the definite increase in the severity of the symptoms, particularly with regard to lost sensation, would reasonably be expected to affect the Veteran's ability to obtain or maintain gainful employment.  The records from January 2008 through December 2008 do not reflect any particularly severe or impacting symptoms, and as already noted, show his diabetes complications were stable.  

Accordingly, the Board finds that it is not factually ascertainable based on the overall record that the Veteran's peripheral neuropathy disabilities impaired his employability in the year prior to January 5, 2009.  

Accordingly, the Board finds that the Veteran is entitled to an effective date of January 5, 2009, but not earlier for the award of a TDIU.  38 C.F.R. § 4.3 (2017)






(Continued on the next page)
ORDER

Entitlement to a TDIU effective January 5, 2009 is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


